Citation Nr: 0505980	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia





THE ISSUE

Entitlement to an effective date prior to October 23, 2002, 
for the award of service 
connection for residuals of a left knee medial meniscectomy.





ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


 



INTRODUCTION

The veteran served on active duty from June 1962 to December 
1967 and from December 1970 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision that granted the 
veteran's claim of service connection for residuals of a left 
knee medial meniscectomy and assigned an effective date of 
October 23, 2002.  The veteran appeals to the Board for an 
earlier effective date for the award of service connection.

In April 2004, the veteran failed to report for a Board 
hearing.  He has not provided a reason for his absence or 
otherwise indicated he wants another hearing.  As such, the 
Board will proceed with appellate review. 


FINDINGS OF FACT

1.  The veteran's application for entitlement to service 
connection for a left knee disability was first received by 
VA on October 23, 2002.

2.  In a rating decision dated in December 2002, the RO 
granted service connection for residuals of a left knee 
medial meniscectomy, effective October 23, 2002, the date of 
receipt of the service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 23, 
2002, for a grant of service connection for residuals of a 
left knee medial meniscectomy, have not been met.  
38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2004).  

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1962 to December 
1967 and from December 1970 to December 1972.

On October 23, 2002, the RO received the veteran's 
application for service connection for a left knee 
disability.  In this application, he indicated that he had 
not filed a prior claim with VA.  He also indicated that he 
had been awarded permanent disability while in flight school.  
He said that when he was discharged in Fort Dix he went 
through the line for disability claims but had never heard 
back.  He said he had contacted the Army repeatedly but never 
received a response. 

In December 2002, the RO awarded service connection for 
residuals of a left knee medial meniscectomy as of October 
23, 2002.

Veterans Claims Assistance Act (VCAA)

The Board has considered the provisions of the VCAA, which 
have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25179 (2004).  In November 2002, the RO issued the 
veteran a "VCAA" letter that advising him of the criteria 
for necessary to reopen and substantiate a claim of service 
connection, which satisfies VA's duty to notify under the 
VCAA.  See VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004).

Laws and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1);  38 C.F.R. § 
3.400((b)(2)(i).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail). 

Analysis

The veteran contends that he is entitled to an effective date 
for service connection for a left knee disability as of his 
release from service in December 1972.  He does not allege 
that he filed a claim for VA benefits following his service 
release in December 1972, but alleges that he had dealings 
with the Department of the Army for over 30 years in an 
attempt to gain recognition that his left knee condition was 
disabling.  

First, it is noted that the veteran is not entitled to an 
effective date as of the day after his service discharge as 
he failed to file a claim with VA, within one year of his 
service discharge.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  Second, although the veteran may have had 
dealings with the Department of the Army shortly after his 
service discharge, his dealings were more than likely an 
attempt to gain disability retirement benefits from the 
Department of the Army not an attempt to gain VA benefits 
establishing service connection.    

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service 
connection for residuals of a left knee medial meniscectomy 
prior to October 23, 2002.  In fact, the veteran indicated on 
his application that he had not filed a prior claim.  VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The date of claim is 
controlling and an effective date prior to October 23, 2002, 
may not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to an effective date prior to October 23, 2002, 
for the award of service connection for residuals of a left 
knee medial meniscectomy is denied.



	                        
____________________________________________
	RENEE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


